IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 308 MAL 2022
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
              v.                               :
                                               :
                                               :
 STANLEY J. CATERBONE,                         :
                                               :
                     Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 29th day of November, 2022, the Petition for Allowance of Appeal

and the Applications for Leave to File Exhibits are DENIED.